— Order unanimously modified, on the law, and, as modified, affirmed, and matter remitted to Supreme Court, Monroe County, for further proceedings, in accordance with the following memorandum: Supreme Court improperly granted the grandparents visitation rights without first conducting an evidentiary hearing to determine the best interests of the grandchild (see, Kresnicka v Kresnicka, 48 AD2d 929; see also, People ex rel. Smith v Kudler, 71 AD2d 634; Matter of Frances E. v Peter E., 125 Misc 2d 164, 170). The order appealed from is modified, therefore, by reversing that part granting permanent visitation privileges and remitting the matter to Supreme Court to conduct an evidentiary hearing to determine whether visitation of the grandchild is warranted (see, Lo Presti v Lo Presti, 40 NY2d 522, 526-527), and if so, the extent thereof. Until the determination of the matter after a hearing, the present order of visitation shall remain in effect as a temporary order. (Appeals from order of Supreme Court, Monroe County, Curran, J.—custody.) Present—Doerr, J. P., Boomer, Green, O’Donnell and Pine, JJ.